Exhibit 10.3
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR EVERGREEN ENERGY INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
FORM OF CONVERTIBLE PROMISSORY NOTE


 

Dated: __________ ____, 2011   $____________

 
For value received, EVERGREEN ENERGY INC., a corporation organized under the
laws of the State of Delaware (“Maker” or the “Company”), hereby promises to pay
to the order of CENTURION CREDIT FUNDING LLC, a Delaware limited liability
company, with an address at 152 West 57th Street, 4th Floor, New York, NY 10019
(together with its successors, representatives, and assigns, the “Holder”), in
accordance with the terms hereinafter provided, the principal amount of One
Million Five Hundred Fifty Thousand Dollars ($1,550,000) hereunder, together
with interest and all other obligations outstanding hereunder.
 
All payments under or pursuant to this Unsecured Convertible Promissory Note
(this “Note”) shall be made in United States Dollars in immediately available
funds to the Holder at the address of the Holder first set forth above or at
such other place as the Holder may designate from time to time in writing to the
Maker or by wire transfer of funds to the Holder’s account, instructions for
which are attached hereto as Exhibit A. The outstanding principal balance of
this Note shall be due and payable on the earliest of (i) May ____, 2012 [one
year from the date of issuance], and (ii) the date all obligations and
indebtedness hereunder are accelerated in accordance with Section 2.2 hereof
(the “Maturity Date”).
 
ARTICLE I
 
Section 1.1     Purchase Agreement.  This Note has been executed and delivered
pursuant to the Note Purchase Agreement, bearing even date herewith (the
“Purchase Agreement”), by and among the Maker, the Holder (as an Investor) and
the other holder party thereto.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth for such terms in the Purchase
Agreement.
 
Section 1.2     Interest.  Interest on the original principal amount of this
Note shall bear interest, in arrears, at a rate of seven percent (7%) per annum
and shall be due and payable on the Maturity Date.. Furthermore, upon the
occurrence and during the continuance of an Event of Default (as defined below),
the Maker will pay additional default rate interest to the Holder, payable on
demand, at a rate equal to the lesser of two percent (2%) per annum and the
maximum applicable legal rate per annum.
 
Section 1.3     Reserved.
 

 
 

--------------------------------------------------------------------------------

 

Section 1.4     Payment of Principal; Prepayment. The outstanding principal
balance plus all outstanding interest and all other amounts due and owing
hereunder shall be paid in full on the Maturity Date.  Any amount of principal
repaid hereunder may not be reborrowed.  The Maker may prepay all or any portion
of the principal amount of this Note in an amount equal to the sum of (i) 100%
of the amount of such principal prepayment, and (ii) all outstanding interest
and all other amounts due and owing hereunder, upon not less than twenty (20)
days prior written notice to the Holder (a “Prepayment Notice”). For avoidance
of doubt, following receipt by a Holder of a Prepayment Notice, the Holder shall
continue to have the right to convert in accordance with Article 3 hereof any or
all outstanding principal amount of Notes subject to the Prepayment Notice at
any time prior to the actual date of prepayment. This Note is further subject to
mandatory prepayment at the option of the Holder as set forth in Article 4
hereof.
 
Section 1.5     Reserved.
 
Section 1.6     Payment on Non-Business Days.  Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.7     Transfer.  This Note may be transferred or sold, and may also be
pledged, hypothecated or otherwise granted as security, by the Holder; provided,
however, that any transfer or sale of this Note must be in compliance with any
applicable securities laws.
 
Section 1.8     Replacement.  Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
ARTICLE II
 
EVENTS OF DEFAULT; REMEDIES
 
Section 2.1     Events of Default.  The occurrence of any of the following
events shall be an “Event of Default” under this Note:
 
(a)           any failure to make any payment of the principal amount, interest
or any other monetary obligation under this Note, as and when the same shall be
due and payable (whether on the Maturity Date or by acceleration or otherwise);
or
 
(b)           the Maker shall failure to (i) observe, perform, or comply with
the first sentence of Section 3.4 or Sections 3.17, 3.19 or 3.26 of the Purchase
Agreement such failure continues for thirty (30) days following the earlier of
knowledge or written notice from the Investor or (ii) observe, perform or comply
with any other condition, covenant, undertaking or agreement contained in this
Note, or in any section of Article III of the Purchase Agreement not otherwise
referred to in (i) of this subpart (b) or in Article V or Article VI of the
Purchase Agreement; or
 

 
-2-

--------------------------------------------------------------------------------

 

(c)           the suspension from listing, without subsequent listing on any one
of, or the failure of the Common Stock to be listed on at least one Trading
Market for a period of five (5) consecutive Trading Days; or
 
(d)           any representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(e)           Maker (i) shall fail to make any payment when due under the terms
of any Indebtedness for borrowed money in excess of $100,000 to be paid by such
Person and such failure shall continue beyond any period of grace provided with
respect thereto, or (ii) shall default in the observance or performance of any
other agreement, term or condition contained in any agreement (related to
Indebtedness or otherwise), and the effect of such failure or default as set
forth in subsections (i) or (ii), is to cause, or permit the holder or holders
thereof, or any counterparty to an agreement relating to Indebtedness, to cause
Indebtedness, or amounts due thereunder, in an aggregate amount of One Hundred
Thousand Dollars ($100,000) or more to become due prior to its stated date of
maturity or the date such amount would otherwise have been due notwithstanding
such default; or
 
(f)            the Maker, shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(g)           a proceeding or case shall be commenced in respect of the Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of Maker, or of all or any
substantial part of Maker’s assets or (iii) similar relief in respect of it
under any law providing for the relief of debtors, and such proceeding or case
described in clause (i), (ii) or (iii) shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) days or any order for relief shall be
entered in an involuntary case under United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic) against the Maker or action under the laws of any jurisdiction
(foreign or domestic) analogous to any of the foregoing shall be taken with
respect to the Maker and shall continue undismissed, or unstayed and in effect
for a period of sixty (60) days; or
 
(h)           a judgment or judgments in the aggregate amount exceeding One
Hundred Thousand Dollars $100,000 is/are entered against the Maker and  is
either (i) not covered by
 

 
-3-

--------------------------------------------------------------------------------

 

insurance or (ii) not dismissed or discharged within twenty (20) days following
the entry thereof; or
 
(i)           the Maker shall cease to actively conduct its business operations
for a period of five (5) consecutive Business Days; or
 
(j)           any material portion of the properties or assets of the Maker is
seized by any governmental authority; or
 
(k)           the Maker is indicted for the commission of any criminal activity.
 
Section 2.2     Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Holder may at any time at its option
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, plus all fees and expenses, due and payable, and
thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Maker; provided, however, that
upon the occurrence of an Event of Default described in Sections 2.1 (f) or (g)
above, the outstanding principal balance and accrued interest hereunder, plus
all fees and expenses, shall be immediately and automatically due and payable,
and/or (b) exercise or otherwise enforce any one or more of the Holder’s rights,
powers, privileges, remedies and interests under this Note, the Purchase
Agreement, or other Transaction Document or applicable law.  No course of delay
on the part of the Holder shall operate as a waiver thereof or otherwise
prejudice the right of the Holder.  No remedy conferred hereby shall be
exclusive of any other remedy referred to herein or now or hereafter available
at law, in equity, by statute or otherwise.  Upon the occurrence and during the
continuance of an Event of Default, this Note shall bear interest at the default
rate set forth in Section 1.2 hereof.
 
 
ARTICLE III
 
CONVERSION; ANTIDILUTION
 
Section 3.1     Conversion Option.  At any time and from time to time, this Note
shall be convertible (in whole or in part), at the option of the Holder (the
“Conversion Option”), into such number of fully paid and non-assessable shares
of Common Stock as is determined by dividing (x) an amount equal to (i) the sum
of (A) that portion of the outstanding principal balance of the Note that the
Holder elects to convert, and (B) any accrued but unpaid interest under this
Note as of such date by (y) the Conversion Price (as defined in Section 3.2
hereof) (the “Conversion Notice”), duly executed, to the Company (the
“Conversion Date”).  The Holder shall deliver this Note to the Company at the
address designated in the Purchase Agreement at such time that this Note is
fully converted.  With respect to partial conversions of this Note, the Company
shall keep written records of the amount of this Note converted as of each
Conversion Date.  Following a partial conversion of the Note and upon request by
the Company, the Holder shall deliver this Note to the Company at the address
designated in the Purchase Agreement in exchange for an identical note
reflecting the remaining outstanding aggregate principal amount of the Note that
has not been converted.
 
 
-4-

--------------------------------------------------------------------------------

 

Section 3.2     Conversion Price.  The term “Conversion Price” shall mean the
Closing Sale Price on the Final Settlement Day (as defined in the Forbearance
and Settlement Agreement), subject to adjustment under Section 3.6 hereof.
 
Section 3.3     Mechanics of Conversion.
 
(a)           Not later than five (5) Trading Days after any Conversion Date,
the Company or its designated transfer agent, as applicable, shall issue and
deliver to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified in the
Conversion Notice, registered in the name of the Holder or its affiliates, for
the number of shares of Common Stock to which the Holder shall be entitled.  In
the alternative, not later than five (5) Trading Days after any Conversion Date,
the Company or its designated transfer agent, as applicable, shall deliver to
the applicable Holder by express courier a certificate or certificates which
shall be free of restrictive legends and trading restrictions (other than those
required by Section 5.1 of the Purchase Agreement) representing the number of
shares of Common Stock being acquired upon the conversion of this Note (the
“Delivery Date”).  Notwithstanding the foregoing to the contrary, the Company or
its transfer agent shall only be obligated to issue and deliver the shares to
the DTC on the Holder’s behalf via DWAC (or certificates free of restrictive
legends) if such conversion is in connection with a sale and the Holder has
complied with the applicable prospectus delivery requirements (as evidenced by
documentation furnished to and reasonably satisfactory to the Company) or such
shares may be sold pursuant to Rule 144 or other exemption under the Securities
Act.  If in the case of any Conversion Notice such certificate or certificates
are not delivered to or as directed by the applicable Holder by the Delivery
Date, the Holder shall be entitled by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return
this Note tendered for conversion, whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the delivery
of such notice of revocation, except that any amounts described in Sections
3.3(b) and (c) shall be payable through the date notice of rescission is given
to the Company.
 
(b)           The Company understands that a delay in the delivery of the shares
of Common Stock upon conversion of this Note beyond the Delivery Date could
result in economic loss to the Holder.  Nothing herein shall limit a Holder’s
right to pursue actual damages for the Company’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief).
 
(c)           In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit via DWAC or transmit to
the Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note (the “Conversion Shares”) on or before the
Delivery Date, and if after such date the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares of Common Stock
issuable upon conversion of this Note which the Holder anticipated receiving
upon such conversion (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the
 
 
-5-

--------------------------------------------------------------------------------

 

shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Common Stock issuable upon conversion of
this Note that the Company was required to deliver to the Holder in connection
with the conversion at issue times (B) the price at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of the
Holder, either reinstate the portion of the Note and equivalent number of shares
of Common Stock for which such conversion was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its conversion and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of this Note as required pursuant to the terms hereof.
 
Section 3.4     Ownership Cap and Certain Conversion Restrictions.
Notwithstanding anything to the contrary set forth in Article III of this Note,
at no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion, when aggregated
with all other shares of Common Stock owned by the Holder at such time, would
result in the Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 4.99%
of the then issued and outstanding shares of Common Stock outstanding at such
time; provided, however, that upon the Holder providing the Company with 61
days’ prior written notice that the Holder would like to waive Section 3.4 of
this Note with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3.4 shall be of no force or effect with
regard to all or a portion of the Note referenced in the waiver notice.
 
Section 3.5     Trading Market Regulation.  The Company shall not be obligated
to issue any shares of Common Stock upon conversion of this Note if the issuance
of such shares of Common Stock would exceed the aggregate number of shares of
Common Stock which the Company may issue upon conversion of the Notes in the
aggregate without breaching the Company’s obligations under the rules or
regulations of any applicable Trading Market, except that such limitation shall
not apply in the event that the Company (A) obtains the approval of its
stockholders as required by the applicable rules of such Trading Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Holder.
 
Section 3.6     Adjustment of Conversion Price.
 
(a)           Until the Note has been paid in full or converted in full, the
Conversion Price shall be subject to adjustment from time to time as follows:
 

 
-6-

--------------------------------------------------------------------------------

 

(i)           Stock Dividends and Splits. If the Company: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of this Note), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section
3.6(a)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re classification.
 
(ii)           Pro Rata Distributions.  If the Company, at any time while this
Note is outstanding, shall distribute to all holders of Common Stock (and not to
the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock), then in each such case the Conversion Price shall be
adjusted by multiplying the Conversion Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Closing Sale
Price as of the record date mentioned above, and of which the numerator shall be
the Closing Sale Price on such record date less the then per share fair market
value at such record date of the portion of such assets or evidence of
indebtedness or rights or warrants so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors in good
faith.  In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.
 
(b)           Other Provisions applicable to Adjustments under this
Section.  The following provisions shall be applicable to the making of
adjustments of the number of shares of Common Stock for which this Note may be
converted and the Conversion Price then in effect provided for in this Section
3.6:
 
(i)           Fractional Interests.  In computing adjustments under this
Section 3.6, fractional interests in Common Stock shall be taken into account to
the nearest one one-hundredth (1/100th) of a share.
 
(ii)           When Adjustment Not Required.  If the Company shall take a record
of the holders of its Common Stock for the purpose of entitling them to receive
a dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the
 
 
-7-

--------------------------------------------------------------------------------

 

taking of such record and any such adjustment previously made in respect thereof
shall be rescinded and annulled.
 
(c)           Form of Note after Adjustments.  The form of this Note need not be
changed because of any adjustments in the Conversion Price or the number and
kind of securities purchasable upon conversion of this Note.
 
(d)           Escrow of Property.  If after any property becomes distributable
pursuant to this Section 3.6 by reason of the taking of any record of the
holders of Common Stock, but prior to the occurrence of the event for which such
record is taken, and the Holder converts this Note, such property shall be held
in escrow for the Holder by the Company to be distributed to the Holder upon and
to the extent that the event actually takes place, upon payment of the then
current Conversion Price.  Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed property shall be returned to the Company.
 
(e)           No Impairment.  The Company shall not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 3.6 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the Holder against
impairment.  In the event the Holder shall elect to convert the Note as provided
herein, the Company cannot refuse conversion based on any claim that the Holder
or any one associated or affiliated with the Holder has been engaged in any
violation of law, violation of an agreement to which the Holder is a party or
for any reason whatsoever, unless, an injunction from a court, or notice,
restraining and or adjoining conversion of the Note shall have issued and the
Company posts a surety bond for the benefit of the Holder in an amount equal to
one hundred fifty percent (150%) of the amount of the Notes, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to the Holder (as liquidated damages)
in the event it obtains judgment.
 
(f)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section 3.6, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  The Company shall, upon written
request of the Holder, at any time, furnish or cause to be furnished to the
Holder a like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note.  Notwithstanding
the foregoing, the Company shall not be obligated to deliver a certificate
unless such certificate would reflect an increase or decrease of at least one
percent (1%) of such adjusted amount.
 
(g)           Issue Taxes.  The Company shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided,
 
 
-8-

--------------------------------------------------------------------------------

 

however, that the Company shall not be obligated to pay any transfer taxes
resulting from any transfer requested by the Holder in connection with any such
conversion.
 
(h)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the average of the Closing Sale Prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
(i)           Reservation of Common Stock.  The Company shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note and all
interest accrued thereon; provided that the number of shares of Common Stock so
reserved shall at no time be less than one hundred fifty percent (150%) of the
number of shares of Common Stock for which this Note and all interest accrued
thereon are at any time convertible.  The Company shall, from time to time in
accordance with Delaware law, increase the authorized number of shares of Common
Stock if at any time the unissued number of authorized shares shall not be
sufficient to satisfy the Company’s obligations under this Section 3.6(h).
 
(j)           ­Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Company shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.


ARTICLE IV
 
PREPAYMENT
 
Section 4.1     Prepayment.
 
(a)           Prepayment Option Upon Major Transaction.  In addition to all
other rights of the Holder contained herein, simultaneous with the occurrence of
any Major Transaction (as defined below), the Holder shall have the right, at
the Holder’s option, to require the Maker to prepay the Note in cash at a price
equal to the sum of (i) one hundred percent (100%) of the aggregate principal
amount of this Note plus all accrued and unpaid interest (if any), plus (ii) all
other fees, costs, expenses, liquidated damages or other amounts (if any) owing
in respect of this Note and the other Transaction Documents (the “Major
Transaction Prepayment Price").
 
(b)           “Major Transaction.”  A “Major Transaction” shall be deemed to
have occurred at such time as any of the following events:
 
 
-9-

--------------------------------------------------------------------------------

 
 
(i)           the consolidation, merger or other business combination of the
Maker, with or into another Person (other than (A) pursuant to any migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Maker or (B) a consolidation, merger or other business
combination in which holders of the Maker’s voting power immediately prior to
the transaction continue after the transaction to hold, directly or indirectly,
the voting power of the surviving entity or entities necessary to elect a
majority of the members of the board of directors (or their equivalent if other
than a corporation) of such entity or entities);
 
(ii)           the sale or transfer of more than fifty percent (50%) of the
Maker’s assets (based on the fair market value as determined in good faith by
the Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions; or
 
(iii)           closing of a purchase, tender or exchange offer made to the
holders of more than fifty percent (50%) of the outstanding shares of Common
Stock in which more than fifty percent (50%) of the outstanding shares of Common
Stock were tendered and accepted.
 
(c)           Mechanics of Prepayment at Option of Holder Upon Major
Transaction.  No sooner than fifteen (15) days nor later than ten (10) days
prior to the consummation of a Major Transaction, but not prior to the public
announcement of such Major Transaction, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Major Transaction”) to
the Holder of this Note.  At any time after receipt of a Notice of Major
Transaction (or, in the event a Notice of Major Transaction is not delivered at
least ten (10) days prior to a Major Transaction, at any time within ten (10)
days prior to a Major Transaction), the Holder of this Note may require the
Maker to prepay, effective immediately prior to the consummation of such Major
Transaction, the Note by delivering written notice thereof via facsimile and
overnight courier (“Notice of Prepayment at Option of the Holder Upon Major
Transaction”) to the Maker, which Notice of Prepayment at Option of Holder Upon
Major Transaction shall indicate the applicable Major Transaction Prepayment
Price, as calculated pursuant to Section 4.1(a) above.
 
(d)           Payment of Prepayment Price.  Upon the Maker’s receipt of a
Notice(s) of Prepayment at Option of Holder Upon Major Transaction from the
Holder of this Note, the Maker shall immediately notify the Holder of this Note
by facsimile of the Maker’s receipt of such Notice(s) of Prepayment at Option of
Holder Upon Major Transaction and the Maker shall deliver the Major Transaction
Prepayment Price immediately prior to or contemporaneous with the consummation
of the Major Transaction.  If the Maker shall fail to prepay the Note submitted
for prepayment (other than pursuant to a dispute as to the arithmetic
calculation of the Major Transaction Prepayment Price) immediately prior to or
contemporaneous with the consummation of the Major Transaction, in addition to
any remedy the Holder of this Note may have under this Note and the Purchase
Agreement, the Major Transaction Prepayment Price payable in respect of the Note
not prepaid shall bear interest at the rate of two percent (2%) per annum until
paid in full.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS

Section 5.1     Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
Section 5.2     Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 5.3     Headings.  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
Section 5.4     Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker  acknowledges that a breach
by it of its obligations hereunder will cause irreparable and material harm to
the Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
Section 5.5     Enforcement Expenses.  The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 5.6     Amendments.
 
(a)           This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.
 

 
-11-

--------------------------------------------------------------------------------

 

(b)           To the extent that amendments to this Note are required in
connection with the filing of a listing application with the NYSE Arca Exchange
or any other Trading Market in connection with the transactions contemplated
hereby, the Maker and the Holder shall cooperate in good faith to reach mutually
acceptable resolutions with regard to such amendments, without penalty; provided
that the Holder has, in its sole discretion, determined such amendments to be
advisable.
 
Section 5.7     Compliance with Securities Laws.
 
(a)           The Holder of this Note acknowledges that this Note is being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder shall not offer, sell or
otherwise dispose of this Note except in accordance with applicable law.
 
(b)           The Holder is an “accredited investor” (as defined in Rule 501 of
Regulation D under the Securities Act), and such Holder has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities.  The Holder is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and it is not
a broker-dealer.  The Holder acknowledges that an investment in the Securities
is speculative and involves a high degree of risk.
 
Section 5.8     Consent to Jurisdiction.  Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 5.8 shall affect or limit any right to serve process in any other manner
permitted by law.
 
Section 5.9     Binding Effect.  This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.  The Maker shall not delegate or transfer this
Note or any obligations or undertakings contained in this Note.
 
Section 5.10   Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 5.11   Maker Waivers; Dispute Resolution.
 
(a)           Except as otherwise specifically provided herein, the Maker and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands’ and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.
 
(b)           No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 
(c)           THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS
A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
Section 5.12   Definitions.  Capitalized terms used herein and not defined shall
have the meanings set forth in the Purchase Agreement.  For the purposes hereof,
the following terms shall have the following meanings:
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.
 
“Closing Sale Price” means, on any particular date (a) the last reported closing
bid price per share of Common Stock on such date on the Trading Market, (b) if
there is no such price on such date, then the closing bid price on the Trading
Market on the date nearest preceding such date, (c)  if the Common Stock is not
then listed or quoted on a Trading Market and if prices for the Common Stock are
then reported in the “pink sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported, or (d) if
the shares of Common Stock are not then publicly traded the fair market value as
of such date of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.


“Common Stock” means shares of common stock, par value $0.001 per share, of the
Company.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the New
York Stock Exchange or other registered national securities exchange, or (b) if
the Common Stock is not traded on the OTC Bulletin Board or a registered
national securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, NYSE Arca, the Nasdaq
Global Select Market, the New York Stock Exchange, the Toronto Stock Exchange or
the OTC Bulletin Board (or any successors to any of the foregoing).


“Transaction Documents” means this Note, the Purchase Agreement, and all other
security documents or related agreements now or hereafter entered into in
connection with and/or as security for this Note and all amendments and
supplements thereto and replacements thereof and any other Transaction Document
(as that term is defined in the Purchase Agreement).
 
[Signature appears on following page]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 


EVERGREEN ENERGY INC.
   
By:      ______________________________
Name: Diana L. Kubik
           Title: Vice President and Chief Financial Officer




[SIGNATURE PAGE TO SENIOR UNSECURED
CONVERTIBLE PROMISSORY NOTE]
S-1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


WIRE INSTRUCTIONS
 


 
Wire instructions for Centurion Credit Funding LLC
 
 


 


EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into shares of Common Stock of
Evergreen Energy Inc. (the “Maker”) according to the conditions hereof, as of
the date written below.
 
Date of Conversion _________________________________________________________
 
Applicable Conversion Price __________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 
Signature___________________________________________________________________
 
[Name]
 
Address:__________________________________________________________________
 
_______________________________________________________________________
 